      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 1 of 45 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS



THE CITY OF CHICAGO,

                              Plaintiff,

                   v.
                                                        Civil Action No. 1:18-cv-6859
JEFFERSON BEAUREGARD SESSIONS III,
Attorney General of the United States

                              Defendant.




            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiff the City of Chicago hereby alleges as follows:

                                       INTRODUCTION

       1.      Chicago brings this action to enjoin the Attorney General of the United States

from yet again imposing sweeping immigration policy conditions on the Edward Byrne

Memorial Justice Assistance Grant (“Byrne JAG”) program, a formula grant that has for years

provided crucial support for law enforcement in Chicago and other cities. The challenged

conditions are unauthorized by Congress and ultra vires, and violate federalism principles. They

are an unlawful attempt to punish Chicago for prioritizing public safety for all Chicagoans

instead of yielding to federal dictates. In fact, this Court struck down many of the conditions

already, issuing a permanent injunction just months ago preventing the conditions from being

applied to last year’s Byrne JAG grants. But now, despite the Court’s clear ruling that the

conditions are unlawful, and its clear warning that re-issuing them could result in an award of

attorney’s fees against the federal government, the Attorney General has imposed them again on



                                                -1-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 2 of 45 PageID #:2




the coming year’s grants. His renewed attempt to conscript Chicago’s police to serve federal

policy rather than City policy contravenes the Constitution and federal statutes alike.

       2.      Since the 1980s, Chicago has adhered to a “Welcoming City” policy that

prioritizes local crimefighting and community engagement, rather than federal civil immigration

enforcement. That policy promotes cooperation between local law enforcement and the diverse

immigrant communities that have long flourished in Chicago. For many years, Chicago’s

Welcoming City policy has been no obstacle to its receipt of law enforcement funds under the

Byrne JAG formula grant program.

       3.      Despite that long history, last year, the Attorney General tried to use the Byrne

JAG program to gut Chicago’s Welcoming City policy and others like it. In July 2017, the

Department of Justice released the FY2017 solicitation for Byrne JAG funding. The solicitation

informed grant applicants that they would be expected to comply with three immigration-related

grant conditions. Those conditions would have required Chicago (1) to detain its own residents

and others at federal immigration officials’ request, in order to give the federal government a 48-

hour notice window prior to an arrestee’s release (the “notice condition”); (2) to give federal

immigration officials unlimited access to local police stations and law enforcement facilities in

order to interrogate any suspected non-citizen held there, effectively federalizing all of the City’s

detention facilities (the “access condition”); and (3) to certify compliance with 8 U.S.C. § 1373,

a federal statute that bars local governments from restricting their employees from sharing

citizenship and immigration status information with federal immigration authorities (the “Section

1373 compliance condition”).

       4.      Chicago sued, and this Court (Leinenweber, J.) held the three conditions

unconstitutional and ultra vires and set them aside. The Court first issued a preliminary



                                                 -2-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 3 of 45 PageID #:3




injunction against the notice and access conditions that was affirmed by the Seventh Circuit.

Then, in July 2018, the Court permanently enjoined all three conditions for FY2017. In its

decision on the permanent injunction, the Court held that the notice and access conditions were

unlawful because, consistent with the Seventh Circuit’s ruling, no statute authorized the Attorney

General to impose discretionary policy conditions on the Byrne JAG formula grant program, and

thus his attempt to do so anyway—to usurp Congress’s legislative authority by rewriting basic

aspects the Byrne JAG program—violated the constitutional Separation of Powers. The Court

also held that the Section 1373 compliance condition was unlawful because Section 1373 itself is

facially unconstitutional under the Tenth Amendment anti-commandeering doctrine. The Court

also made clear that it would not tolerate any attempt by the Attorney General to circumvent its

ruling by re-imposing the conditions in FY2018. If the Attorney General re-imposed the

conditions, the Court noted, Chicago’s “lawyers would get paid.”

       5.      In the face of those rulings, the Attorney General has once again attempted to

press Chicago’s law enforcement officers into the service of the federal immigration authorities

by imposing sweeping policy conditions on Byrne JAG formula grant funds—this time, as a

condition on FY2018 funds. Those conditions are unlawful both facially and as applied to

Chicago.

       6.      In the FY2018 Byrne JAG solicitation, the Department of Justice specifically

noted that it would issue awards by September 30, 2018. In early October 2018, the Department

began releasing FY2018 Byrne JAG award letters. To date, the Department has issued 752

FY2018 local awards, totaling almost $59 million; by contrast, the Department has issued 806

local awards, worth almost $71 million, for FY2017. Despite the release of a substantial portion

of FY2018 funding, the Department has not yet issued Chicago’s award.



                                               -3-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 4 of 45 PageID #:4




       7.      Four of the conditions imposed on the FY2018 Byrne JAG grant are materially

identical to the FY2017 Byrne JAG conditions this Court has already set aside as unlawful.

Specifically, the Department has again required Byrne JAG recipients and their subgrantees to:

(1) comply with 8 U.S.C. § 1373, which this Court already held facially unconstitutional; (2)

comply with 8 U.S.C. § 1644, which prohibits the same conduct as Section 1373 and is thus

unconstitutional under the same reasoning; (3) provide 48 hours’ advance notice to federal

immigration authorities, “where feasible” and when requested, before releasing an alien from

custody, just like the notice condition that was already set aside as unlawful by this Court; and

(4) provide federal authorities with “access to any correctional facility in order to meet with an

alien (or an individual believed to be an alien) and inquire as to his right to be or remain in the

United States,” just like the access condition already set aside by this Court. Beyond attempting

to resuscitate the conditions that this Court already held unlawful, the Attorney General has also

added a new unlawful condition requiring Chicago and other cities to certify that they will not

publicly disclose federal law enforcement information in an attempt to conceal, harbor, or shield

from detection fugitives from justice or undocumented immigrants, even where such disclosure

would not violate the law.

       8.      Neither the Byrne JAG statute nor any other statute empowers the Attorney

General to condition formula grant funds in this manner. Indeed, most of the conditions the

Attorney General seeks to impose were already held unlawful by this Court, and Chicago is

entitled to attorney’s fees and costs because the Attorney General’s unreasonable decision to

impose unlawful conditions has forced Chicago to prosecute this action to once again obtain an

injunction against them.




                                                 -4-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 5 of 45 PageID #:5




       9.      The law has not changed since this Court ruled: The Federal Executive may not

arrogate power that the Constitution reserves to Congress on the one hand, or to state and local

governments on the other. Yet the Attorney General does just that by again imposing on the

Byrne JAG formula grant program policy conditions that were never approved by Congress and

that would federalize local jails, mandate warrantless detentions for civil infractions, sow fear in

local immigrant communities, undermine local law, and make the people of Chicago less safe.

       10.     The Attorney General’s new conditions are just as harmful as those struck down

by this Court, and in precisely the same ways. The Attorney General once again seeks to

countermand local policies that foster crucial trust between police and immigrant communities,

on pain of denying Chicago crucial funds that provide lifesaving equipment to Chicago police

officers and critical services to Chicago residents. Once again, his sole justification is his

disagreement with Chicago’s policy choices. He does so in the face of this Court’s explicit

ruling last year that his conditions are unlawful and that the harms to Chicago are irreparable and

cannot be remedied by later payment of the funds at issue.

       11.     This Court should order injunctive and corresponding declaratory relief and

should order the Attorney General to pay fees and costs to Chicago as well. In order to prevent

an endless cycle of litigation, in which the Attorney General unlawfully withholds Chicago’s

grant funds each year until Chicago sues and the Court intervenes, that relief should cover

FY2018 and all future grant years.




                                                 -5-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 6 of 45 PageID #:6




                                             PARTIES

       12.      Plaintiff Chicago is a municipal corporation and home rule unit organized and

existing under the constitution and laws of the State of Illinois. Chicago is the third largest city

in the Nation, and is home to almost 3 million residents, including numerous immigrants.

       13.      Defendant Jefferson Beauregard Sessions III is the Attorney General of the

United States. He is sued in his official capacity. He is the federal official in charge of the

Department of Justice, which took and threatens to take the actions at issue in this lawsuit.

                                 JURISDICTION AND VENUE

       14.      The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1346. The

Court is authorized to issue the relief sought here under the Administrative Procedure Act, 5

U.S.C. §§ 702, 705, 706, the All Writs Act, 28 U.S.C. § 1651, the mandamus statute, 28 U.S.C.

§ 1361, the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202, and the United States

Constitution.

       15.      Venue is proper in the Northern District of Illinois under 28 U.S.C. § 1391(e)(1)

because substantial events giving rise to this action occurred therein and because Chicago resides

therein and no real property is involved in this action.

                                  FACTUAL ALLEGATIONS

I.     CHICAGO PRIORITIZES LOCAL CRIMEFIGHTING UNDER ITS
       WELCOMING CITY POLICY

       16.      Chicago is a metropolis of almost 3 million that has attracted migrants and

immigrants of every race, nationality, and creed for nearly two centuries. Chicago’s diverse

population requires a public safety strategy that respects all the City’s residents. One aspect of

that strategy—the Welcoming City Ordinance—has developed over the past few decades.




                                                 -6-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 7 of 45 PageID #:7




       17.     The first formal iteration of the policy was announced by then-Mayor Harold

Washington in a 1985 Executive Order that provided that City officials would not “request

information about or otherwise investigate or assist in the investigation of the citizenship or

residency status of any person” unless required by other law to do so. Mayor Richard M. Daley

reiterated this policy upon taking office in April 1989.

       18.     In 2006, the Chicago City Council unanimously incorporated the policy into the

City’s Municipal Code by enacting the Welcoming City Ordinance. Among other things, the

Council cited its concern that local enforcement of federal immigration infractions would “cause

a chilling effect on crime prevention and solving if both witnesses and victims are called upon to

weigh a need to cooperate with local authorities against a fear of deportation, thereby

undermining long-standing efforts to engender trust and cooperation between law enforcement

officials and immigrant communities.” Like the executive orders that preceded it, the 2006

Ordinance prohibited City “agent[s]” and “agenc[ies]” from “request[ing] information about or

otherwise investigat[ing] or assist[ing] in the investigation of the citizenship or residency status

of any person unless such inquiry or investigation is required by Illinois State Statute, federal

regulation, or court decision.” It also barred disclosure of “information regarding the citizenship

or residency status of any person unless required to do so by legal process . . . .”

       19.     In 2012, Mayor Rahm Emmanuel and the Chicago City Council expanded the

Welcoming City Ordinance to address increasing federal requests to detain individuals suspected

of immigration-related offenses (also known as “immigration holds”) issued by U.S.

Immigration and Customs Enforcement (“ICE”). The expanded Welcoming City Ordinance

provides that Chicago will comply with an immigration hold only when it has an independent




                                                 -7-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 8 of 45 PageID #:8




reason to believe that the subject poses a threat to public safety, such as if they have an

outstanding criminal warrant, or have been identified as a gang member.

       20.     The 2012 Welcoming City Ordinance reflects the City Council’s findings that (1)

“the cooperation of all persons, both documented citizens and those without documentation

status, is essential to achieve the City’s goals of protecting life and property, preventing crime

and resolving problems,” (2) “assistance from a person, whether documented or not, who is a

victim of, or a witness to, a crime is important to promoting the safety of all [of the City’s]

residents,” and (3) “[t]he cooperation of the City’s immigrant communities is essential to prevent

and solve crimes and maintain public order, safety and security in the entire City.” Chicago

Municipal Code § 2-173-005.

       21.     The current Welcoming City Ordinance, codified as Chapter 2-173 of the Chicago

Municipal Code, and the Chicago Police Department’s implementing policy, Special Order S06-

14-03, contain several key prohibitions relevant to this lawsuit.

        a.     Subject to certain exceptions for certain criminal suspects and gang members,1

               Section 2-173-042 prohibits City “agent[s]” or “agenc[ies]” from “arrest[ing],

               detain[ing] or continu[ing] to detain a person solely on the belief that the person is

               not present legally in the United States, or that the person has committed a civil

               immigration violation,” or doing so “based upon an immigration detainer, when

               such immigration detainer is based solely on a violation of a civil immigration

               law.”



1
        Specifically, and as noted above, the Section 2-173-042 restrictions do not apply if the
subject of the ICE investigation “(1) has an outstanding criminal warrant; (2) has been convicted
of a felony in any court of competent jurisdiction; (3) is a defendant in a criminal case in any
court of competent jurisdiction where a judgment has not been entered and a felony charge is
pending; or (4) has been identified as a known gang member.”

                                                 -8-
     Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 9 of 45 PageID #:9




       b.     Subject to the same exceptions, as well as an exception for “legitimate law

              enforcement purpose[s] . . . unrelated to the enforcement of a civil immigration

              law,” Section 2-173-042 also prohibits City “agent[s]” or “agenc[ies]” from,

              “while on duty, expend[ing] their time responding to ICE inquiries or

              communicating with ICE regarding a person’s custody status or release date,” or

              from “permit[ting] ICE agents access to a person being detained by, or in the

              custody of, the agency or agent” or “permit[ting] ICE agents use of agency

              facilities for investigative interviews or other investigative purpose.”

       c.     The prohibitions of Section 2-173-042 are implemented by Chicago Police

              Department (“CPD”) Special Order S06-14-03, which contains the same

              prohibitions, subject to the same exceptions, as Section 2-173-042.

       d.     Section 2-173-020 prohibits City “agent[s]” or “agenc[ies]” from “request[ing]

              information about or otherwise investigat[ing] or assist[ing] in the investigation of

              the citizenship or immigration status of any person unless such inquiry or

              investigation is required by Illinois State Statute, federal regulation, or court

              decision.”

       e.     Section 2-173-030 prohibits City “agent[s]” or “agenc[ies]” from “disclos[ing]

              information regarding the citizenship or immigration status of any person” unless

              “otherwise provided under applicable federal law,” the City is “required to do so

              by legal process,” or “such disclosure has been authorized in writing by the

              individual to whom such information pertains.”

       22.    Chicago’s official interpretation of the Welcoming City Ordinance—which was

expressly communicated to all City Departments in October 2017—is that the Welcoming City



                                                -9-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 10 of 45 PageID #:10




Ordinance is not intended to prohibit or restrict any Chicago entity or official from sending to or

receiving from federal immigration authorities information concerning an individual’s

immigration status. Nor is it intended to enable the City to harbor undocumented individuals. It

is instead intended to prevent Chicago and its police officers from themselves enforcing federal

immigration law.

       23.     Chicago’s Welcoming City policy plays a vital role in strengthening the

relationship between Chicago’s government, its police force, and its immigrant communities.

This relationship is built city block by city block, and it is essential that Chicago’s police officers

have the flexibility they need to engage the immigrant communities in their crime-fighting

initiatives without projecting a constant threat of deportation. Social science research has

consistently shown that policies like the City’s Welcoming City policy are sound means of

building trust with immigrant communities and reducing crime. One recent review of relevant

literature concluded that “existing evidence supports the expansion of limited cooperation

policies” like Chicago’s Welcoming City Ordinance.2 Another recent study found that “crime is

statistically significantly lower in sanctuary counties compared to nonsanctuary counties . . .

controlling for population characteristics.”3 That conclusion is consistent with the lived

experience of untold police officers; as a broad coalition of police chiefs explained, “build[ing]

trusting and supportive relations with immigrant communities . . . is essential to reducing crime

and helping victims.”4 By contrast, the idea that policies like Chicago’s encourage crime is a


2
         Daniel E. Martinez, et al., Providing Sanctuary or Fostering Crime? A Review of the
Research on “Sanctuary Cities” and Crime, Sociology Compass (Oct. 7, 2017),
https://tinyurl.com/ybt2fyzv.
3
         E.g., Tom K. Wong, Center for American Progress, The Effects of Sanctuary Policies on
Crime and the Economy 6 (2017), http://tinyurl.com/y75lsykd (emphasis added).
4
       Press Release, Major Cities Chiefs Ass’n, U.S. Mayors, Police Chiefs Concerned with
Sanctuary Cities Executive Order (Jan. 25, 2017), http://tinyurl.com/y8zqhypw.

                                                 -10-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 11 of 45 PageID #:11




“[m]yth”: “[S]tudies have found no support for the idea that immigrants are responsible for more

crime” or that “sanctuary policies lead to increased crime.”5

        24.    Meanwhile, the perception that Chicago’s policies provide amnesty or

“sanctuary” to violent criminals is also false. As the Seventh Circuit recognized, Chicago’s

policy is designed to avoid local participation in federal immigration enforcement but “does not

interfere in any way with the federal government’s lawful pursuit of its civil immigration

activities, and presence in such localities will not immunize anyone to the reach of the federal

government. The federal government can and does freely operate in ‘sanctuary’ localities.” City

of Chicago v. Sessions, 888 F.3d 272, 281 (7th Cir. 2018). Moreover, Chicago makes exceptions

to this general non-participation policy for individuals most likely to present a threat to the

community, such as those with an outstanding criminal warrant and those who are known gang

members. MCC § 2-173-042 (enumerating exceptions); CPD Special Order S06-014-03 (same).

II.     THE BYRNE JAG PROGRAM, A NON-DISCRETIONARY FORMULA GRANT
        PROGRAM, PROVIDES LAW ENFORCEMENT FUNDING FOR CHICAGO

        25.    Congress created the current Byrne JAG program in 2005 by merging two

funding programs for state and local criminal justice initiatives. H.R. Rep. No. 109-233, at 88-

89 (2005). Those predecessor programs afforded state and local governments significant

discretion over their use of program funds. In combining the programs, Congress sought to give

grantees even “more flexibility to spend money for programs that work for them rather than to

impose a ‘one size fits all’ solution” for local policing. Id.

        26.    The Byrne JAG program’s design promotes local discretion by circumscribing the

Attorney General’s authority to impose federal policy priorities on grantees. The program

requires that the Attorney General “shall allocate” funds, 34 U.S.C. § 10156(d)(2)(A), “in

5
      Benjamin Gonzalez et al., The Politics of Refuge: Sanctuary Cities, Crime, and
Undocumented Immigration, 9-10, 18-24, Urb. Aff. Rev. (2017), http://tinyurl.com/y8hb9fnc.

                                                 -11-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 12 of 45 PageID #:12




accordance with” a formula based on population and crime statistics, id. § 10152(a)(1). See id.

§ 10156(d)(2)(A).

       27.     Consistent with the nature of formula grants, the Byrne JAG statute limits the

Attorney General’s discretion over the program. He does not decide the amount of each grant.

Rather, the Attorney General must follow the statutory formula to determine allotments for each

state and local government. 34 U.S.C. § 10156. As part of this process, the Attorney General is

authorized to “reserve not more than 5 percent” of the funds allocated to the program for specific

purposes after a finding that such reservation is “necessary” to address “extraordinary increases

in crime” or to “mitigate significant programmatic harm” caused by the formula. Id. § 10157(b).

The statute authorizes no other deviations from the prescribed formula.

       28.     The Attorney General’s authority to define or modify the components of the

Byrne JAG application is similarly circumscribed. He may specify the “form” of the application.

34 U.S.C. § 10153(a). He may specify what “data, records, and information (programmatic and

financial)” applicants can be “reasonably” required to provide to ensure programmatic and

financial integrity. Id. § 10153(a)(4). He can “coordinat[e] with the National Institute of

Justice” to develop a mandatory “program assessment component” to measure the success of

funded programs. Id. § 10152(c). And he can require applicants to “comply with all provisions

of this part and all other applicable Federal laws.” Id. § 10153(a)(5)(D). There is no provision

authorizing him to alter the application’s components, or to add new policy requirements.

       29.     Byrne JAG applications have only one substantive component: A plan indicating

how the applicant will use its funds within one or more of eight broadly defined programmatic

areas, 34 U.S.C. § 10153(a)(6), ranging from “[l]aw enforcement” to “[d]rug treatment” to

“crime victim” support, id. § 10152(a)(1)(A)-(H). An applicant is entitled to receive its Byrne



                                               -12-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 13 of 45 PageID #:13




JAG allotment so long as it uses funds to advance “any one” of those objectives. Id.

§§ 10152(a)(1)-(2), 10153(a)(6)(B).

          30.   Indeed, federal law prohibits the Department of Justice from using the Byrne JAG

program to “exercise any direction, supervision, or control over any police force or any other

criminal justice agency of any State or any political subdivision thereof.” 28 U.S.C. § 10228.

          31.   Chicago has received Byrne JAG funds every fiscal year between 2005, the year

the program began, and 2017. In FY2016, Chicago received $2.33 million through the Byrne

JAG program. Chicago received its FY2017 award letter, awarding it $2.2 million, on August

20, 2018 (but, as explained herein, only after litigating for more than a year to enjoin the

unlawful immigration-related conditions that the Attorney General imposed on the FY2017

funds).

          32.   Chicago has used Byrne JAG funds to support projects ranging from critical law

enforcement equipment and overtime to community policing outreach and engagement. Since

FY2005, for instance, Chicago has spent approximately $33 million in Byrne JAG funds to buy

nearly 1,000 police vehicles. Several of those projects have extended across multiple grant

years, including the Force for Good program, which began in 2011 and helps not-for-profit

organizations meet community needs in neighborhoods experiencing high rates of violent crime,

by providing services such as emergency shelter and clothing; youth mentoring and safe,

structured activities; and job training and placement. Most recently, Chicago has used Byrne

JAG funds to pay for ShotSpotter technology, which facilitates rapid police responses to

shooting incidents. Without Byrne JAG funds, Chicago would have to restrict or shut down

some or all of these programs, or else divert funds from other policing objectives to sustain them.




                                                -13-
       Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 14 of 45 PageID #:14




         33.    Chicago plans to use its FY2018 Byrne JAG funds to increase its Bureau of

Detectives’ capacity to clear violent cases and bring shooters to justice. Those capacity-building

efforts include a planned investment in technology that will permit forensic analysis of mobile

devices; an initiative to digitize hard-copy records and make them searchable; prioritized case

and evidence review of homicides, nonfatal shootings, and cold cases to generate new

investigative leads; and advanced interview and investigation training for detectives. An

additional portion of the Byrne JAG funding will support the Force for Good program.

         34.   Eleven other local governments, including Cook County, the City of Evanston,

and the Village of Skokie, depend on Chicago’s Byrne JAG application for the funds they

receive through the program each year. Those subgrantees receive their own Byrne JAG funds

through Chicago’s application.

III.     THE TRUMP ADMINISTRATION TARGETS CHICAGO’S BYRNE JAG
         FUNDING

         A.    The Trump Administration Targets So-Called Sanctuary Cities By Executive
               Order

         35.   Despite the soundness of Chicago’s policies—and despite the City’s sovereign

right to decide its own law enforcement priorities and strategies—the Trump Administration has

singled out Chicago and other so-called “sanctuary” jurisdictions. In his first week in office,

President Trump issued Executive Order 13768, which threatened to deny federal grants and take

enforcement actions against such jurisdictions. President Trump ordered DHS to publish weekly

lists of any municipalities that refused to comply with immigration hold requests, together with

lists of any undocumented immigrants arrested—but not necessarily convicted—for any non-

immigration offenses.




                                               -14-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 15 of 45 PageID #:15




       36.     This executive order was later enjoined in large part—a ruling later affirmed by

the Ninth Circuit—for violating the constitutional Separation of Powers. City and County of San

Francisco v. Trump, 897 F.3d 1225, 1234-1235 (9th Cir. 2018).

       B.      The Trump Administration Targets The Byrne JAG Program

       37.     The Trump Administration next began targeting the Byrne JAG program. For the

FY2017 Byrne JAG application, the Attorney General imposed three conditions on a grantee’s

ability to receive their allotted Byrne JAG funds.

       a.       The “notice” condition: The FY2017 awards contained a condition requiring

                that, “when a local-government (or local-government-contracted) correctional

                facility receives from DHS a formal written request . . . that seeks advance notice

                of the scheduled release date and time for a particular alien in such facility, then

                such facility will honor such request and—as early as practicable . . . —provide

                the required notice to DHS.”

       b.       The “access” condition: The FY 2017 awards also contained a condition

                requiring that “agents of the United States acting under color of federal law in

                fact are given access [to] a local-government (or local-government-contracted)

                correctional facility for the purpose of permitting such agents to meet with

                individuals who are (or are believed by such agents to be) aliens and to inquire as

                to such individuals’ right to be or remain in the United States.”

       c.       The “Section 1373 compliance” condition: In addition to the notice and access

                conditions, the FY2017 awards contained a requirement that the recipient certify

                its compliance with Section 1373.




                                                -15-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 16 of 45 PageID #:16




       38.     In August 2017, Chicago sought a preliminary injunction to prevent the Attorney

General from imposing those conditions on FY2017 Byrne JAG funds, on grounds that the

conditions were unconstitutional, ultra vires, and arbitrary and capricious.

       39.     The Attorney General defended the notice and access conditions by arguing that

they were authorized by 34 U.S.C. § 10102(a)(6), which endows an Assistant Attorney General

with the power to “exercise such other powers and functions as may be vested in the Assistant

Attorney General pursuant to this chapter or by delegation of the Attorney General, including

placing special conditions on all grants.” He defended the Section 1373 compliance condition

under 34 U.S.C. § 10153(a)(5)(D), which permits the Attorney General to require a

“certification” that “the applicant will comply with all provisions of this part and all other

applicable Federal laws.” He defended all three conditions by suggesting they were meant to

ensure that state and local law enforcement would not impair the law-enforcement activities of

the federal government, including those federal activities contemplated by 8 U.S.C. §§ 1226(c),

1231(a)(1)(B), and 1231(a)(4).

       40.     This Court preliminarily enjoined the notice and access conditions, in large part

because the Attorney General “fail[ed] to direct the Court to any textual authority within the

Byrne JAG statute itself” to impose the notice and access conditions. City of Chicago v.

Sessions, 264 F. Supp. 3d 933, 941 (N.D. Ill. 2017). The Court did not preliminarily enjoin the

compliance condition. The Attorney General took an interlocutory appeal from the preliminary

injunction order, and the Seventh Circuit affirmed, unanimously holding that the notice and

access conditions were ultra vires and unlawful and that the Attorney General’s reading of

Section 10102(a)(6) as authorizing those conditions was “contrary to the plain meaning of the

statutory language.” City of Chicago v. Sessions, 888 F.3d 272, 284 (7th Cir. 2018).



                                                -16-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 17 of 45 PageID #:17




       41.     This Court ultimately granted summary judgment in Chicago’s favor on all three

conditions, concluding in July 2018 that each of the notice, access, and Section 1373 compliance

conditions was ultra vires and unconstitutional. See Mem. Op. and Order, City of Chicago v.

Sessions, No. 1:17-cv-05720 (N.D. Ill.), ECF No. 198, at 58 (attached as Ex. A). On the notice

and access conditions, the Court adopted “the same reasons stated in [its] preliminary injunction

ruling and the Seventh Circuit’s opinion.” Id. at 36-37. On the Section 1373 compliance

condition, the Court concluded that, particularly in light of the Supreme Court’s intervening

decision in Murphy v. NCAA, 138 S. Ct. 1461 (2018), Section 1373 violated Tenth Amendment

anti-commandeering principles by tying Chicago’s hands in managing city personnel and city

policy. Id. at 32-34. Having held Section 1373 unconstitutional, the Court concluded that the

Attorney General lacked authority to require compliance with Section 1373 as an “applicable

federal law” under the Byrne JAG statute. Id. at 40.

       42.     This Court’s final judgment declared each of the notice, access, and Section 1373

compliance conditions ultra vires and a violation of the constitutional principle of separation of

powers and set the conditions aside under the Administrative Procedure Act as unlawful. See

Final Judgment and Order, City of Chicago v. Sessions, No. 1:17-cv-05720 (N.D. Ill.), ECF No.

211, at 2 (attached as Ex. B). It also permanently enjoined the Attorney General from “denying

or delaying issuance of any FY 2017 Byrne JAG award insofar as that denial or delay” was

based on the notice, access, or compliance condition, and prohibited the Attorney General from

“using the Conditions in any FY 2017 Byrne JAG award document, delaying the processing or

approval of a recipient’s requests to draw upon the FY 2017 Byrne JAG funds based on the

Conditions, and enforcing the Conditions against FY 2017 Byrne JAG recipients, regardless of

whether those Conditions appeared in FY 2017 Byrne JAG award documents.” Id. at 3.



                                               -17-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 18 of 45 PageID #:18




       43.     During the remedy phase, Chicago expressed concern that the FY2018 Byrne

JAG grant would contain the same provisions, and asked the Court to issue an injunction

covering future grant awards. The Court declined to do so, but warned that attorney’s fees would

likely be appropriate if the Attorney General once again forced Chicago to sue to prevent

imposition of the same unlawful conditions.

       C.      The Justice Department Expresses Concern That Chicago Does Not Comply
               With Section 1373 But Refuses To Make A Final Determination

       44.     Because this Court determined that Section 1373 was unconstitutional and thus

that the Section 1373 compliance condition was not authorized in the first place, it did not take

up the question whether Chicago actually complies with Section 1373. But Chicago has always

maintained that it does comply.

       45.     The Justice Department began requiring Byrne JAG grantees to certify

compliance with Section 1373 in FY2016, and Chicago did so at that time. In a May 2016 report

by the Department of Justice’s Office of Inspector General, the Department suggested that the

Welcoming City Ordinance, which prohibits city employees from sharing immigration status

information with federal agents unless “otherwise provided under applicable federal law,”

Chicago Municipal Code § 2-173-030, contains “a potential ambiguity” as to its “proper

construction” such that the “saving clause” contained in the Ordinance might be unclear.

       46.     Since that report, Chicago has exchanged multiple letters with the Department of

Justice concerning Chicago’s compliance with Section 1373. On April 21, 2017, the Department

sent letters to Chicago and eight other jurisdictions, informing Chicago that it was “required to

submit documentation … that validates that your jurisdiction is in compliance with 8 U.S.C.

§ 1373.” Chicago responded in July 2017, explaining that the Ordinance’s “saving clause” in

fact “makes clear than an individual’s citizenship or immigration status information will not be


                                               -18-
     Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 19 of 45 PageID #:19




kept confidential if federal law provides otherwise.” In October 2017, the Department of Justice

sent another letter, stating among other things that it had “determined that [Chicago] appears to

have laws, policies, or practices that violate 8 U.S.C. § 1373.” The letter was based on the

premise that Section 1373 applies not only to the sharing of “information regarding immigration

status,” but also information “regarding a person’s custody status or release date.” Chicago sent

another response, disagreeing with the Department’s interpretation of the relevant statutory text,

but reporting that, “[i]n the interest of resolving this issue,” it had sent written notice to City

department heads “instructing them to share with their officers and employees Chicago’s

interpretation of the [Welcoming City Ordinance] and explanation of its compliance with Section

1373.” See Letter from Edward Siskel, Corporation Counsel, City of Chicago, to Alan R.

Hanson, Acting Assistant Attorney General, Office of Justice Programs, U.S. Dep’t of Justice

(October 27, 2017) (attached as Ex. C).

        47.     The Department of Justice nevertheless sent Chicago another letter in January

2018, announcing that “the Department remains concerned that your jurisdiction’s laws, policies,

or practices may violate section 1373, or, at a minimum, that they may be interpreted or applied

in a manner consistent with section 1373.” The letter requested that Chicago produce “[a]ll

documents reflecting any orders, directives, instructions, or guidance to your law enforcement

employees …, that were distributed, produced, and/or in effect during the relevant timeframe,

regarding whether and how these employees may, or may not, communicate” with federal

agents. Chicago timely responded to the Department’s request on February 23, 2018 by

voluntarily providing the Department with copies of responsive documents. In the spirit of

transparency, Chicago accompanied that response with an expedited FOIA request for

documents related to the Department’s interpretation of Section 1373.



                                                  -19-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 20 of 45 PageID #:20




       48.     To date, Chicago has neither received a final determination of compliance with

Section 1373 nor any documents in response to its FOIA request.

       D.      The Trump Administration Advances A Radical New Interpretation Of 8
               U.S.C. § 1324

       49.     While the litigation over the FY2017 conditions on the Byrne JAG Program was

pending, the Trump Administration sought to weaponize another provision of the U.S. Code

against jurisdictions seeking to prioritize local law enforcement over enforcement of civil

immigration law.

       50.     During a January 4, 2018, interview on Fox News, then-Acting Director of U.S.

Immigrations and Customs Enforcement Thomas Homan said that he had asked the Department

of Justice to “[l]ook into criminal charges for elected officials with sanctuary policies, as they are

harboring illegal aliens, according to 8 U.S.C. § 1324.” Kirstjen Nielsen, the Secretary of

Homeland Security, confirmed during testimony before the Senate Judiciary Committee on

January 16, 2018, that “the Department of Justice is reviewing what avenues may be available”

to charge elected officials in so-called sanctuary jurisdictions.

       51.     In the nearly seventy years since 8 U.S.C. § 1324 was enacted, the federal

government has never attempted to prosecute an elected official acting in their official capacity

for violation of that statute. For much of this time, cities such as Chicago declined to participate

in federal immigration enforcement without any indication that doing so violated any criminal

statute. This attempt by the Trump Administration to criminalize the policy choices of local

governments represents a significant threat to the ability of cities such as Chicago to enact

policies intended to foster public safety.




                                                 -20-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 21 of 45 PageID #:21




       E.      The FY2018 Byrne JAG Award Documents Contain The Same Unlawful
               Conditions (Plus Two New Ones)

       52.     Notwithstanding over a year of litigation before this Court and this Court’s clear

rulings invalidating its approach, the Department of Justice’s FY2018 Byrne JAG Local

Solicitation and required certifications (attached as Exs. D-G) reflect the Attorney General’s

decision to re-impose the FY2017 notice, access, and 1373 conditions, as well as several new

conditions similarly designed to impress state and local officers into the service of federal

immigration-enforcement priorities.

       53.     The conditions announced in the FY2018 Local Solicitation appear in FY2018

Byrne JAG award letters issued to date to jurisdictions other than Chicago.

       54.     Four of the immigration-related conditions announced in the FY2018 solicitation

and carried over to each jurisdiction’s award letter are materially identical to the FY2017 Byrne

JAG conditions this Court has already held unlawful and set aside. On that basis alone, the

Attorney General is precluded from defending the conditions. Therefore, the conditions should

be enjoined and Chicago should be awarded fees and costs.

       55.     The “Section 1373 compliance condition”: The FY2018 award letters issued by

the Attorney General require that the “program or activity” funded under the Byrne JAG award

comply with 8 U.S.C. § 1373(a) and (b) and that the Chief Legal Officer of the recipient execute

a certification (attached as Ex. E) declaring the “program or activity” in compliance with those

provisions. This condition is materially identical to the FY2017 Section 1373 compliance

condition.

       56.     The “Section 1644 compliance condition”: The FY2018 award letters issued by

the Attorney General require that the “program or activity” funded under the Byrne JAG award

comply with 8 U.S.C. § 1644 and that the Chief Legal Officer of the recipient execute a


                                                -21-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 22 of 45 PageID #:22




certification declaring the “program or activity” in compliance with that provision (attached as

Ex. E). This condition is materially identical to the FY2017 Section 1644 compliance condition,

because 8 U.S.C. § 1644 proscribes the exact same conduct as 8 U.S.C. § 1373.

       57.     The “FY2018 notice condition”: The FY2018 award letters issued by the

Attorney General require that Byrne JAG recipients “provide—as early as practicable…—

advance notice to [federal immigration officials] of the scheduled release date and time for a

particular alien, if a State or local government (or government-contracted) correctional facility

receives from [a federal immigration authority] a formal written request pursuant to the INA that

seeks such advance notice.” The conduct required by this condition is identical to the conduct

the Attorney General attempted to require with the FY2017 notice condition.

       58.     The “FY2018 access condition”: The FY2018 award letters issued by the

Attorney General require that Byrne JAG recipients permit “access to any State or local

government (or government-contracted) correctional facility by such agents for the purpose [of]

‘interrogat[ing] any alien or person believed to be an alien as to his [or her] right to be or to

remain in the United States.’” The conduct required by this condition is identical to the conduct

the Attorney General attempted to require with the FY2017 access condition.

       59.     In addition to these revived conditions, the FY2018 Byrne JAG solicitation

announced a new unlawful condition, and an additional mandatory certification, each of which is

intended to deny funds from cities like Chicago that seek nothing more than to exercise their

right to opt out of participation in federal immigration enforcement. The Attorney General has

likewise carried these conditions over to FY2018 award documents.

       60.      The “harboring” condition: The FY2018 Byrne JAG award letters issued by the

Attorney General prohibit grantees from attempting to conceal, harbor, or shield from detection



                                                 -22-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 23 of 45 PageID #:23




any undocumented immigrant by publicly disclosing federal law enforcement information, even

where doing so would not violate any statute. The Attorney General purported to justify this

condition as being “[c]onsistent with the purposes and objectives of federal law enforcement

statutes and federal criminal law.”

       61.     The “additional certification” condition: In addition to certifying compliance

with Section 1373 and 1644, the FY2018 Byrne JAG Local Solicitation requires the Chief Legal

Officer of a FY2018 Byrne JAG applicant to execute a “Certification Relating to 8 U.S.C.

§§ 1226(a) & (c), 1231 (a), 1324(a), 1357(a), & 1366(1) & (3)” (attached as Ex. F). The award

documents require the Chief Executive Officer to execute “Certifications and Assurances by the

Chief Executive of the Applicant Government” (attached as Ex. G) that adopts this certification

by the Chief Legal Officer. The Chief Legal Officer certification represents that “neither the

jurisdiction nor any entity, agency, or official of the jurisdiction has in effect, purports to have in

effect, or is subject to or bound by, any law, rule, policy, or practice that would apply to the

‘program or activity’ to be funded … that would (1) impede the exercise by federal officers of

authority under 8 U.S.C. § 1357(a); or (2) impede the exercise by federal officers of authority

relating to 8 U.S.C. § 1226(a) or (c), 8 U.S.C. § 1231(a), or 8 U.S.C. § 1366(1) or (3).” Ex. F.

These conditions have no legal basis.

       62.     On information and belief, the same conditions are contained in all FY2018 Byrne

JAG award documents. In the prior litigation, the Attorney General submitted a sworn

declaration from the Acting Assistant Attorney General for the Office of Justice Programs

explaining that the FY2017 conditions were “identical” for “each award document being

generated within OJP . . . including any such award document that would be generated for the

City of Chicago, Illinois.”



                                                 -23-
      Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 24 of 45 PageID #:24




IV.     THE UNLAWFUL NEW CONDITIONS WILL INJURE CHICAGO

        63.    The Trump Administration’s unlawful actions pose a threat of imminent harm to

Chicago. By imposing the unlawful conditions on the Byrne JAG program, the Attorney General

seeks to pressure Chicago into abandoning its longstanding public safety priorities, on pain of

losing critical formula grant funds that would otherwise support officer safety, community

empowerment, and innovative countermeasures in the fight against gun violence. Last year,

Chicago had to wait more than a year before receiving its FY2017 Byrne JAG funds. Now,

Chicago faces another interminable delay.

        64.    To date, the Department has refused to finally determine whether Chicago

complies with Section 1373 (and therefore also Section 1644). Instead, it has expressed a vague

concern that Chicago has some heretofore unidentified policy that contradicts its official

interpretation of the Welcoming City Ordinance and put forth an unprincipled and overbroad

definition of “immigration status information” that encompasses a detainee’s custody status and

release date. Despite refusing to provide clear guidance on what Sections 1373 and 1644

require, the Department continues to insist that Byrne JAG applicants’ chief legal and executive

officers execute certifications—under express penalty of “criminal prosecution,” or “civil

penalties and administrative remedies for false claims”—that their jurisdictions comply with

Sections 1373 and 1644. This uncertainty has clouded the City’s ability to apply for funds.

        65.    The uncertainty regarding the Department’s interpretation of Section 1373 and

1644 also has given rise to a fear of prosecution or other adverse legal action. In the first week

following his inauguration, President Trump ordered the Attorney General to take “appropriate

enforcement action against any entity that violates [Section] 1373,” Executive Order No. 13,768

§ 9(a), which the Attorney General has interpreted to mean filing civil preemption actions

against jurisdictions he believes violate Section 1373. See Opp. Mot. Prelim. Inj., Richmond v.

                                                -24-
     Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 25 of 45 PageID #:25




Trump, No. 3:17-cv-01535 (N.D. Cal.), ECF No. 16, at 8-9, 22. Carrying out that threat, the

Department of Justice sued the State of California based in part on Section 1373 to try to force

California to abandon its immigration-related policies. See United States v. State of California,

No. 2:18-cv-00490 (E.D. Cal.). Chicago reasonably believes that the Attorney General may

pursue similar enforcement litigation against Chicago, particularly given that the Attorney

General has singled out Chicago for special opprobrium: In a public speech given shortly after

Chicago filed its FY2017 lawsuit against the same conditions, he declared that “requir[ing]”

Chicago to “reorder[] [its] law enforcement practice is exactly the point!” of his policies.

        66.     The additional certification requirement poses the same problems. While Chicago

is confident that it does not “impede” the federal government’s exercise of authority under 8

U.S.C. §§ 1226(a) or (c), 1231(a)(4), 1357(a) or 1366(1) or (3), it has well-founded concerns,

based on the Trump Administration’s history of targeting Chicago, that the Administration may

put forth a new, broad interpretation of those provisions, designed to ensnare Chicago or its

officials in a dispute over the validity of those certifications.

        67.     More fundamentally, complying with the FY2018 conditions would undermine

public safety in Chicago. The Welcoming City Ordinance assists effective policing by building

trust between law enforcement officers and the immigrant community. Conversely, policing

suffers when members of that community, whatever their immigration status, do not feel free to

report crimes, assist in investigations, or testify as witnesses. The Attorney General’s insistence

that Chicago abandon its existing policies, that Chicago give immigration enforcement agents

on-demand access to its detention facilities to investigate potential civil immigration violations,

and that Chicago detain individuals solely so that they can be investigated for possible civil




                                                  -25-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 26 of 45 PageID #:26




immigration violations would undermine crucial public trust, cut local law enforcement efforts

off at the knees, and make everyone in Chicago less safe.

       68.     Chicago now faces the prospect of a severe federal incursion on its sovereignty.

Chicago could abandon its attempts to preserve the policymaking autonomy afforded it under our

federal system, in hopes that the Attorney General award Chicago the funds promised it by

Congress. Given the Attorney General’s dogged refusal to award Chicago funds to which it has

a plain statutory entitlement, even such a dramatic reversal may not bring Chicago the law

enforcement funds it needs. Or Chicago could continue its decades-long focus on policies that

further the best interests of its residents and officers but lose out on funds it has long used to fund

critical law-enforcement needs. The use of the federal government’s coercive power in this

manner causes a deep and irreparable injury to Chicago’s sovereignty, and to our federal system.

       69.     Moreover, whichever decision Chicago ultimately makes, its residents and police

force will be immediately and irreparably harmed. If Chicago submits to the Attorney General’s

demands, it will forfeit decades’ worth of trust and goodwill that its police force has built in the

communities it serves. And as those decades of experience show, that kind of trust, once lost, is

lost forever. Alternatively, if Chicago asserts its right to determine its own policy and refuses to

certify compliance with the Department’s new and unlawful conditions, it (and the eleven other

jurisdictions that depend on Chicago’s application for their Byrne JAG funds) will forever forfeit

the FY2018 Byrne JAG grant monies—monies that are critical to Chicago’s community policing

operation and that purchase essential and life-saving equipment for Chicago and its neighboring

jurisdictions. Even if Chicago and its neighbors could later obtain those funds, the damage

would have already been done in the months or years their police forces and residents will have

spent without crucial equipment and services.



                                                 -26-
     Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 27 of 45 PageID #:27




V.     THE ATTORNEY GENERAL IS NOW PRECLUDED FROM DEFENDING
       MOST OF THE FY2018 BYRNE JAG CONDITIONS

       70.       The Attorney General is precluded from relitigating claims and issues that he lost

in the FY2017 litigation brought by Chicago—namely, the legality of the Section 1373

compliance, Section 1644 compliance, notice, and access conditions on the Byrne JAG

program—with regard to the FY2018 Byrne JAG awards or any future Byrne JAG awards. All

of the legal requirements for preclusion are met here.

       71.       The FY2018 versions of those conditions are materially identical to the FY2017

versions this Court has already enjoined as unlawful. The FY2018 Section 1373 and Section

1644 compliance conditions are no different than the FY2017 Section 1373 condition, because

Section 1644 proscribes the same conduct as Section 1373. And the FY2018 notice and access

conditions, though framed slightly differently, require the same conduct as the FY2017 notice

and access conditions—providing 48 hours’ advance notice to federal immigration authorities of

the scheduled release date and time of identified individuals and allowing federal officials on-

demand access to individuals in Chicago’s custody for purposes of immigration-related

interrogation.

       72.       The validity of the FY2017 Section 1373, notice, and access conditions was not

just actually litigated in a prior lawsuit—it was the central issue in the FY2017 litigation.

       73.       This Court’s final judgment critically depended upon its determination that the

FY2017 Section 1373, notice, and access conditions were unlawful. That order set aside each of

the three FY2017 conditions based on this Court’s conclusion the Attorney General could not

lawfully impose any of those conditions.

       74.       Finally, the Attorney General was fully represented in the FY2017 litigation by

capable lawyers from the Department of Justice.


                                                -27-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 28 of 45 PageID #:28




   COUNT ONE: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C.
                        § 706 (ULTRA VIRES)

       75.     Chicago incorporates by reference the allegations of the preceding paragraphs.

       76.     The Department of Justice may exercise only authority conferred by statute. See

City of Arlington, Tex. v. FCC, 569 U.S. 290, 297 (2013); see also 5 U.S.C. § 706(2)(C).

       A.      The FY2018 Notice And Access Conditions Are Ultra Vires

       77.     Notwithstanding this Court’s order setting aside the materially identical FY2017

notice and access conditions, the Attorney General continues to press FY2018 conditions

requiring identical conduct.

       78.     The Court’s prior determination that the notice and access conditions are

unlawful, in a lawsuit involving the same parties and the same underlying federal grant program,

is conclusive here. The Attorney General is therefore precluded from relitigating the lawfulness

of the notice and access conditions.

       79.     Even as an initial matter, the Attorney General lacks statutory authority to

condition Byrne JAG funds on the FY2018 notice and access conditions. Indeed, such authority

is at odds with the text, structure, and purpose of the Byrne JAG statute, as this Court and the

Seventh Circuit have held. The FY2018 notice and access conditions cannot stand.

       80.     As a direct and proximate result of those unlawful conditions, Chicago will be

forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down the programs they support.

       81.     Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the Attorney General is without authority to impose the FY2018 notice and

access conditions on Byrne JAG funds (or materially identical conditions in future grant years),




                                                -28-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 29 of 45 PageID #:29




an order that those conditions be set aside, and an injunction preventing those conditions from

going into effect.

       82.     Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 notice or access

conditions).

       83.     Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. The Attorney General’s

attempt to impose the FY2018 notice and access conditions on Chicago is not substantially

justified given this Court’s order setting aside materially identical conditions the Attorney

General attempted to impose on FY2017 Byrne JAG funds.

       84.     Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. The Attorney General’s attempt to

impose the FY2018 notice and access conditions on Chicago notwithstanding this Court’s order

setting aside materially identical conditions from FY2017 demonstrates bad faith and an attempt

to undermine or avoid this Court’s permanent injunction in Chicago’s FY2017 suit.

       B.      The Section 1373 And Section 1644 Compliance Conditions Are Ultra Vires

       85.     The Attorney General also persists in his attempts to impose the Section 1373 and

Section 1644 conditions, even in the face of this Court’s decision that Section 1373 is facially

unconstitutional and therefore cannot be imposed as an “applicable law” on Byrne JAG

applicants.

       86.     The Court’s prior determination that the Section 1373 compliance condition is

unlawful, in a lawsuit involving the same parties and the same underlying federal grant program,

is conclusive here as to both the Section 1373 compliance condition and the substantively

                                                -29-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 30 of 45 PageID #:30




identical Section 1644 compliance condition. The Attorney General is therefore precluded from

relitigating the lawfulness of the notice and access conditions.

       87.     The Attorney General lacks statutory authority to condition Byrne JAG funds on

compliance with Section 1373 or Section 1644. The Byrne JAG statute’s requirement that

grantees comply with “all other applicable Federal laws” does not confer authority to condition

Byrne JAG funding on Section 1373 or Section 1644 compliance, because neither provision is an

“applicable” law here. The phrase “all other applicable Federal laws” in the Byrne JAG statute

refers to the host of laws that regulate the conduct of federal grant recipients as grant recipients.

It does not refer to every section of the U.S. Code that could possibly apply to a state or local

government. Neither Section 1373 nor Section 1644 regulate grantees as grantees nor do its

terms mention federal grants or funds.

       88.     Moreover, and as this Court already held with respect to a substantively identical

condition in the FY2017 Byrne JAG grant, Section 1373 and Section 1644 are facially

unconstitutional because they seek to commandeer state and local officials into the service of

federal immigration-enforcement authorities. Because those laws are facially unconstitutional,

they are not “applicable laws” available for incorporation into the Byrne JAG program.

       89.     The Section 1373 and Section 1644 compliance conditions on the FY2018 Byrne

JAG grant cannot stand.

       90.     As a direct and proximate result of these unlawful conditions, Chicago will be

forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down the programs they support.

       91.     Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that Attorney General is without authority to impose the FY 2018 Section 1373 and



                                                -30-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 31 of 45 PageID #:31




Section 1644 conditions on Byrne JAG funds (or materially identical conditions in future grant

years), an order that those conditions be set aside, and an injunction preventing those conditions

from going into effect.

       92.     Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 Section 1373 or

Section 1644 conditions).

       93.     Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. The Attorney General’s

attempt to impose the FY2018 Section 1373 compliance and Section 1644 compliance conditions

on Chicago is not substantially justified given this Court’s order setting aside materially identical

conditions the Attorney General attempted to impose on FY2017 Byrne JAG funds.

       94.     Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. The Attorney General’s attempt to

impose the FY2018 Section 1373 compliance and Section 1644 compliance conditions on

Chicago notwithstanding this Court’s order setting aside materially identical conditions from

FY2017 demonstrates bad faith and an attempt to undermine or avoid this Court’s permanent

injunction in Chicago’s FY2017 suit.

       C.      The Harboring Condition Is Ultra Vires

       95.     The Attorney General also lacks statutory authority to condition FY2018 Byrne

JAG funding on a commitment not to conceal, harbor, or shield from detection undocumented

immigrants by disclosing federal law enforcement information.




                                                -31-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 32 of 45 PageID #:32




       96.     The Byrne JAG statute allows the Attorney General to require a certification of

compliance only with applicable laws. The harboring condition specifically states that it applies

even where disclosure of information would not violate federal anti-harboring laws.

       97.     Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that Attorney General is without authority to impose the harboring condition on

FY2018 Byrne JAG funds (or materially identical conditions in future grant years), an order that

that condition be set aside, and an injunction preventing that condition from going into effect.

       98.     Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the harboring condition).

       D.      The Additional Certification Requirement Is Ultra Vires

       99.     The Attorney General also lacks statutory authority to condition Byrne JAG funds

on a certification that the applicant has no law that “impedes” the federal government’s exercise

of authority under 8 U.S.C. §§ 1226(a) & (c), 1231 (a), 1357(a), or 1366(1) & (3).

       100.    The phrase “all applicable Federal laws” in the Byrne JAG statute refers to laws

that regulate the conduct of federal grant recipients. Sections 1226(a) and (c), 1231(a), 1357(a),

and 1366(1) and (3), by their terms, apply to the federal government, not individual cities and

states. Those laws are therefore not “applicable” to individual grant recipients making the

certifications required for participation in the Byrne JAG program.

       101.    As a direct and proximate result of these unlawful conditions, Chicago will be

forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down the programs they support.

       102.    Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the Attorney General is without authority to impose the additional certification

                                               -32-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 33 of 45 PageID #:33




requirement on Byrne JAG funds (in FY2018 or any future grant year), an order that the

condition be set aside, and an injunction preventing the condition from going into effect.

       103.     Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 additional

certification condition).

  COUNT TWO: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C.
                  § 706 (SEPARATION OF POWERS)

       104.     Plaintiff incorporates by reference the allegations of the preceding paragraphs.

       105.     When an agency acts “contrary to constitutional right, power, privilege, or

immunity,” a reviewing court must “hold unlawful and set aside” the challenged action. 5

U.S.C. § 706.

       106.     The Constitution vests the spending power in Congress, not the President.

The Executive “does not have unilateral authority to refuse to spend . . . funds” that have already

been appropriated by Congress “for a particular project or program.” In re Aiken Cty., 725 F.3d

255, 261 n.1 (D.C. Cir. 2013).

       107.     Congress in the Byrne JAG statute required the Executive to distribute Byrne JAG

funds based on a simple funding formula. Imposing a new condition on the program amounts to

refusing to spend money appropriated by Congress unless that condition is satisfied. The

FY2018 notice and access conditions, the Section 1373 and Section 1644 compliance conditions,

the harboring condition, and the additional certification condition were not imposed by Congress,

but rather by the Attorney General. Those conditions therefore amount to improper usurpation

of Congress’s spending power by the Executive Branch.




                                                -33-
     Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 34 of 45 PageID #:34




          108.   The Court’s prior determination that the Attorney General lacks the statutory

authority to impose the notice and access conditions or the Section 1373 compliance condition,

in a lawsuit involving the same parties and the same underlying federal grant program, is

conclusive here. The Attorney General is therefore precluded from relitigating the issue of his

authority to impose the notice and access conditions or the Section 1373 compliance condition

and the substantively identical Section 1644 compliance condition.

          109.   Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the FY2018 notice and access conditions, the Section 1373 and Section 1644

compliance conditions, the harboring condition, and the additional certification condition (as

well as any materially identical conditions the Attorney General may impose in future grant

years) violate the constitutional separation of powers and arrogate to the Executive power that is

reserved to the Legislature, as well as an injunction preventing those conditions from going into

effect.

          110.   Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 Section 1373

compliance, Section 1644 compliance, notice, access, harboring, or additional certification

conditions).

          111.   Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. The Attorney General’s

attempt to impose the FY2018 Section 1373 compliance, Section 1644 compliance, notice, and

access conditions on Chicago is not substantially justified given this Court’s order setting aside




                                                -34-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 35 of 45 PageID #:35




materially identical conditions the Attorney General attempted to impose on FY2017 Byrne JAG

funds.

         112.   Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. The Attorney General’s attempt to

impose the FY2018 Section 1373 compliance, Section 1644 compliance, notice, and access

conditions on Chicago notwithstanding this Court’s order setting aside materially identical

conditions from FY2017 demonstrates bad faith and an attempt to undermine or avoid this

Court’s permanent injunction in Chicago’s FY2017 suit.

 COUNT THREE: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C.
                     § 706 (SPENDING CLAUSE)

         113.   Plaintiff incorporates by reference the allegations of the preceding paragraphs.

         114.   In any event, Congress could not have authorized the conditions here because

they do not satisfy the additional requirements of the Spending Clause. Accordingly, those

requirements must be enjoined.

         A.     The Conditions Are Unconstitutionally Ambiguous

         115.   Federal restrictions on grants provided to state and local governments must also

be articulated “unambiguously” so that the recipient can “voluntarily and knowingly accept[]”

Congress’s terms. Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 16-17 (1981).

         116.   All of the FY2018 immigration-related conditions are ambiguous as to what is

expected of grant recipients in Chicago’s position, particularly given Chicago’s Welcoming City

Ordinance and other relevant policies and practices. The FY2018 notice and access conditions

do not provide Chicago sufficient notice of what will be expected of it because they are entirely

dependent on the future exercise of discretion by federal agents outside of the Department of

Justice. The Section 1373 and Section 1644 compliance conditions are also ambiguous, and the


                                                -35-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 36 of 45 PageID #:36




Department’s guidance documents and other actions have only added to the confusion.

Furthermore, many interpretations of Section 1373 and Section 1644 would raise serious

constitutional concerns. The harboring condition is likewise ambiguous. The Trump

Administration has offered no guidance on how a municipality’s disclosure of information could

constitute “conceal[ing], harbor[ing], or shield[ing] from detection” any individual. Finally, the

additional certification condition is also ambiguous. It imposes on the certifying jurisdiction an

obligation not to “impede” the federal government’s exercise of its authority under 8 U.S.C. §§

1226(a) & (c), 1231 (a), 1357(a), or 1366(1) & (3), but nowhere explains what the Department

understands “impede” to mean.

       B.      The Conditions Are Not Germane To The Byrne JAG Program

       117.    Conditions on spending grants must be “relevant to [the] federal interest” in the

particular grant program. Ivanhoe Irr. Dist. v. McCracken, 357 U.S. 275, 295 (1958); accord

South Dakota v. Dole, 483 U.S. 203, 207-208 & n.3 (1987). This nexus requirement ensures that

the federal government does not use spending conditions to regulate state and local governments

beyond the contours of the spending program itself.

       118.    The FY2018 notice and access conditions are not relevant to the federal interest in

the Byrne JAG funds Chicago receives. Among other things, information concerning when

detainees will be released from lockup and policies respecting access for federal immigration

agents bear no relevance to improving the ability of Chicago’s Bureau of Detective to solve

violent crimes, the Force for Good Program, or other uses to which Chicago puts Byrne JAG

funds. Nor are they relevant to the Byrne JAG program’s larger purposes.

       119.    The Section 1373 and Section 1644 compliance conditions are also not relevant to

the federal interest in the Byrne JAG funds Chicago receives, or to the program’s larger

purposes. Information sharing with federal officials regarding an individual’s immigration status

                                               -36-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 37 of 45 PageID #:37




bears no connection to the replacement vehicles for worn-out police patrol cars, support for the

Force for Good program, or the acquisition of new law enforcement equipment.

       120.    The additional certification condition is also not relevant to the federal interest in

the Byrne JAG funds Chicago receives.

       121.    As a direct and proximate result of these unconstitutional conditions, Chicago will

be forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down or materially alter the programs they support.

       122.    Pursuant to 5 U.S.C. § 706 and 28 U.S.C. § 2201, Chicago is entitled to a

declaration that the FY 2018 notice and access conditions, the Section 1373 and Section 1644

compliance conditions, the Section 1324 condition, and the additional certification condition (as

well as any materially identical conditions the Attorney General may impose in future grant

years) violate the Spending Clause, as well as an injunction preventing those conditions from

going into effect.

       123.    Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 Section 1373

compliance, Section 1644 compliance, notice, access, or additional certification conditions).

                            COUNT FOUR: COMMANDEERING

       124.    Plaintiff incorporates by reference the allegations of the preceding paragraphs.

       125.    As this Court has already declared, in a lawsuit involving the same parties and the

same underlying federal grant program, 8 U.S.C. § 1373 is facially unconstitutional. That

determination is conclusive here. The Attorney General is therefore precluded from relitigating

Section 1373’s constitutionality.



                                                -37-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 38 of 45 PageID #:38




       126.    8 U.S.C. § 1644 is substantively identical to Section 1373. The Attorney General

is therefore precluded from litigating Section 1644’s constitutionality as well.

       127.    And beyond the conclusive import of the prior litigation with regard to Section

1373 and Section 1644, they are plainly unconstitutional under the anticommandeering doctrine.

The Tenth Amendment prohibits the federal government from “requir[ing]” state and local

governments “to govern according to Congress’s instructions,” New York v. United States, 505

U.S. 144, 162 (1992), or “command[ing] the States’ officers . . . to administer or enforce a

federal regulatory program,” Printz v. United States, 521 U.S. 898, 935 (1997). Congress has

transgressed the limits of the Tenth Amendment when it “regulat[es] activities undertaken by

government entities only,” Ex. A at 21, rather than “evenhandedly regulat[ing] an activity in

which both States and private actors engage,” NCAA, 138 S. Ct. at 1478.

       128.    Sections 1373 and 1644 do just that, by prohibiting state and local governments

from engaging in a core aspect of governing: controlling the actions of their own employees and

retaining control over local law enforcement policy. Sections 1373 and 1644 are therefore

facially unconstitutional and cannot be validly enforced against Chicago or imposed on Byrne

JAG recipients as “applicable Federal laws.” 34 U.S.C. § 10153(a)(5)(D).

       129.    As a direct and proximate result of these unconstitutional conditions, Chicago will

be forced to accept unlawful and unconstitutional grant conditions or forgo Byrne JAG funds and

shut down or materially alter the programs they support.

       130.    Pursuant to 28 U.S.C. § 2201, Chicago is entitled to a declaration that 8 U.S.C.

§§ 1373 and 1644 violate the Tenth Amendment.

       131.    Pursuant to 28 U.S.C. § 2201, Chicago is further entitled to a declaration that 8

U.S.C. §§ 1373 and 1644 cannot validly be imposed as conditions on the Byrne JAG program as



                                                -38-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 39 of 45 PageID #:39




well as an injunction preventing the FY2018 Section 1373 and Section 1644 conditions (or any

materially identical conditions the Attorney General may seek to impose in future grant years)

from going into effect.

       132.     Pursuant to 28 U.S.C. §§ 1361 and 1651, Chicago is entitled to a writ of

mandamus compelling the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award as contemplated by the Byrne JAG statute (i.e., without the FY2018 Section 1373

compliance or Section 1644 compliance conditions).

       133.     Pursuant to 28 U.S.C. § 2412(d)(1)(A), Chicago is entitled to an award of its

costs, attorney’s fees, and expenses associated with this litigation. Any contention that the

Section 1373 and Section 1644 are constitutional is not substantially justified given this Court’s

order holding Section 1373 facially unconstitutional.

       134.     Pursuant to 28 U.S.C. § 2412(b), Chicago is entitled to an award of its costs,

attorney’s fees, and expenses associated with this litigation. Any contention that that Section

1373 and Section 1644 are constitutional demonstrates bad faith and an attempt to undermine or

avoid this Court’s permanent injunction in Chicago’s FY2017 suit.

  COUNT FIVE: DECLARATORY JUDGMENT THAT CHICAGO’S WELCOMING
     CITY ORDINANCE AND IMPLEMENTING POLICIES COMPLY WITH
                   SECTION 1373 AND SECTION 1644

       135.     Chicago incorporates by reference the allegations of the preceding paragraphs.

       136.     Where City officials or agents come to possess immigration status information,

Chicago has no policy restricting the sharing of such information contrary to Section 1373 or

Section 1644.

       137.     Section 20 of the Welcoming City Ordinance permits Chicago’s agents and

agencies to request or receive information about citizenship or immigration status (from ICE or

elsewhere) whenever required by “federal regulation”—which, as Chicago’s Chief Legal Officer

                                                -39-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 40 of 45 PageID #:40




has explained, “do[es] not restrict the sharing of immigration status information with federal

immigration officers.”

         138.   Section 30 of the Welcoming City Ordinance limits the disclosure of an

individual’s citizenship or immigration status information “[e]xcept as otherwise provided by

applicable federal law.” In the context of the Welcoming City Ordinance—and, again, as

Chicago’s Chief Legal Office has explained—“applicable federal law” includes Sections 1373

and 1644 to whatever extent Sections 1373 and 1644, and any individual federal request made

pursuant to those provisions, is a lawful and constitutional exercise of federal authority.

         139.   Section 42 of the Welcoming City Ordinance (and the Chicago Police

Department’s implementing policy, CPD Special Order S06-14-03) does not violate Section

1373 or Section 1644 because the information Chicago’s agents or agencies may not share is

information “regarding a person’s custody status or release date.” That information is not

“information regarding . . . citizenship or immigration status” covered by Sections 1373 and

1644. See Steinle v. City and County of San Francisco, 230 F. Supp. 3d 994, 1015 (N.D. Cal.

2017).

         140.   Chicago has repeatedly certified its compliance with Section 1373 and explained

its reasons for doing so. Those certifications necessarily extend to Section 1644, because Section

1373 and Section 1644 proscribe the same conduct.

         141.   To date, the Department has not stated whether it accepts Chicago’s prior

certifications. While Chicago is confident it complies with both Section 1373 and Section 1644

for the reasons stated above, the Department’s conduct has sown confusion and created the

impression that the federal government believes otherwise, notwithstanding Chicago’s legal

analysis. Chicago is reluctant to certify compliance with Section 1373 and Section 1644 in its



                                                -40-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 41 of 45 PageID #:41




FY 2018 Byrne JAG application, which is due imminently, until the Department affirms that the

City’s prior certifications are acceptable.

       142.    Chicago has a credible fear of prosecution or other enforcement action. The

Attorney General has made clear that he considers so-called “sanctuary” cities like Chicago a

“clear and ongoing threat to public safety” and that “OJP will rely upon this certification as a

material representation in any decision to make an award to the applicant entity.” He has also

taken the President’s directive to “enforce” Section 1373 as an instruction to file preemption

lawsuits against jurisdictions with policies he believes violate Section 1373. See supra ¶ 65.

That the Department has sued the State of California over its approach to federal immigration

enforcement is a strong indication that the Department has taken the President’s instruction to

heart and is willing to pursue legal action against “sanctuary” jurisdictions.

       143.    Pursuant to 28 U.S.C. § 2201, Chicago is entitled to a declaration that its

Welcoming City Ordinance and implementing policies comply with Sections 1373 and 1644.

COUNT SIX: DECLARATORY JUDGMENT THAT CHICAGO’S WELCOMING CITY
 ORDINANCE AND IMPLEMENTING POLICIES COMPLY WITH 8 U.S.C. § 1324

       144.    Chicago incorporates by reference the allegations of the preceding paragraphs.

       145.    The Welcoming City Ordinance prohibits Chicago’s agents and agencies from

arresting, detaining, or continuing to detain an individual based solely on their immigration

status unless required to do so by applicable law. These provisions expressly require compliance

with federal laws and regulations, including 8 U.S.C. § 1324.

       146.    The Ordinance also restricts the extent to which local officials may be compelled

to participate in federal immigration enforcement. Nothing in 8 U.S.C. § 1324 creates an

affirmative requirement for local governments to enforce immigration law or to assist federal

authorities in enforcing immigration law.


                                                -41-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 42 of 45 PageID #:42




       147.    While Chicago is confident it complies with Section 1324, the Attorney General’s

conduct has sown confusion and created the impression that the federal government believes

otherwise, notwithstanding Chicago’s own legal analysis.

       148.    High-ranking Trump Administration officials have threated to prosecute local

officials and governments for violation of Section 1324, without providing any meaningful

guidance on how to determine compliance.

       149.    Pursuant to 28 U.S.C. § 2201, Chicago is entitled to a declaration that it complies

with Section 1324.

 COUNT SEVEN: VIOLATION OF ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C.
 § 706 (FAILURE TO USE NOTICE AND COMMENT PROCEDURES; ARBITRARY
                           AND CAPRICIOUS)

       150.    Chicago incorporates by reference the allegations of the preceding paragraphs.

       151.    In addition to lacking statutory and constitutional authority to impose the

immigration-related conditions on the Byrne JAG grant, the conditions are arbitrary and

capricious, in violation of the Administrative Procedure Act, 5 U.S.C. § 706.

       152.    The FY 2018 immigration-related conditions are arbitrary and capricious because

the Department failed to rely on reasoned decisionmaking and, to the extent it cited reasons at

all, those reasons are contradicted by the evidence before the agency. “Normally, an agency rule

would be arbitrary and capricious if the agency has relied on factors which Congress has not

intended it to consider . . . .” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto.

Ins. Co., 463 U.S. 29, 43 (1983). Here, among other things, the Department proposes to evaluate

grant applicants on the basis of their immigration policies rather than on their compliance with

expressly enumerated statutory application requirements. See 34 U.S.C. § 10153(a)(1)-(5). It

also “entirely failed to consider an important aspect of the problem,” State Farm, 463 U.S. at 43,

including but not limited to the policing challenges created by alienating and inducing fear in

                                                -42-
    Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 43 of 45 PageID #:43




immigrant communities. It also “offered an explanation for its decision that runs counter to the

evidence before the agency,” which likewise is arbitrary and capricious, id., including the

evidence submitted by nine jurisdictions in their Section 1373 certification letters indicating that

Welcoming City-style policies promote rather than detract from effective policing. Indeed, when

the Attorney General referred to one study in the press that showed that such policies lead to

higher crime, the study’s own authors said he was misrepresenting their work.

       153.    Pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 1651 and 2201, Chicago is entitled

to a declaration that the immigration-related conditions for the FY2018 Byrne JAG funds are in

violation of the APA as well as an injunction preventing those conditions from going into effect.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays this Court:

       a)      Declare unlawful and set aside the immigration-related conditions included in the

FY2018 Byrne JAG solicitation and awards on a program-wide basis;

       b)      Declare that 8 U.S.C. §§ 1373 and 1644 violate anti-commandeering principles

and are therefore facially unconstitutional under the Tenth Amendment;

       c)      Declare that Chicago’s Welcoming City Ordinance and implementing policies

comply with 8 U.S.C. § 1373, 8 U.S.C. § 1644, and 8 U.S.C. § 1324;

       d)      Enjoin the Attorney General from enforcing his proposed immigration-related

conditions on FY 2018 Byrne JAG funding on a program-wide basis;

       e)      Enjoin the Attorney General from imposing substantively similar conditions in

future grant years;

       f)      Enjoin the Attorney General from denying or delaying issuance of any Byrne JAG

award and from denying or delaying release of any Byrne JAG funds (in FY2018 or future grant

years) insofar as the denial or delay is based on the challenged conditions;

                                                -43-
       Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 44 of 45 PageID #:44




         g)    Order the Attorney General to issue and fund Chicago’s FY2018 Byrne JAG

award immediately;

         h)    Award attorney’s fees and costs to Chicago to the fullest extent permissible by

law;

         i)    Retain jurisdiction to monitor the Attorney General’s compliance with this

Court’s judgment; and

         j)    Grant such other relief as this Court may deem proper.


October 12, 2018.                                 Respectfully Submitted,

                                                  By /s/ Edward N. Siskel
                                                  EDWARD N. SISKEL
                                                  Corporation Counsel of the City of Chicago




JAMIE S. GORELICK (pro hac vice pending)          JUSTIN A. HOUPPERT
DAVID W. OGDEN (pro hac vice pending)             Assistant Corporation Counsel
ARI HOLTZBLATT (pro hac vice pending)             SCOTT D. SPEARS
ARI SAVITZKY (pro hac vice pending)               Assistant Corporation Counsel
MOLLY M. JENNINGS (pro hac vice pending)          121 N. LaSalle Street, Suite 600
JUSTIN BAXENBERG (pro hac vice forthcoming)       Chicago, IL 60602
ARI EVANS (pro hac vice forthcoming)              (312) 744-0220
WILMER CUTLER PICKERING HALE
   AND DORR LLP                                   ANDREW W. WORSECK
1875 Pennsylvania Avenue NW                       Chief Assistant Corporation Counsel
Washington, DC 20006                              30 N. LaSalle Street, Suite 1230
(202) 663-6000                                    Chicago, IL 60602
                                                  (312) 744-0220
DEBO P. ADEGBILE (pro hac vice pending)           andrew.worseck@cityofchicago.org
WILMER CUTLER PICKERING HALE
   AND DORR LLP                                   RONALD S. SAFER
7 World Trade Center                              MATTHEW C. CROWL
250 Greenwich Street                              NICK KAHLON
New York, NY 10007                                TAL CHAIKEN
(212) 230-8800                                    LAURA KLEINMAN
                                                  RILEY SAFER HOLMES & CANCILA LLP
                                                  Three First National Plaza


                                              -44-
Case: 1:18-cv-06859 Document #: 1 Filed: 10/12/18 Page 45 of 45 PageID #:45




                                      70 West Madison Street, Suite 2900
                                      Chicago, IL 60602
                                      (312) 471-8700

                                      Attorneys for the City of Chicago




                                   -45-
